Citation Nr: 1509054	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating (evaluation) in excess of 60 percent for lumbar spondylosis and degenerative disc disease with radiculopathy.

2.  Entitlement to service connection for diabetes mellitus type II, including as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for depression, including as secondary to service-connected lumbar spondylosis and degenerative disc disease with radiculopathy.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to December 1969, and from November 1972 to August 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Nashville, Tennessee, which denied both a TDIU and an increased disability rating in excess of 60 percent for the service-connected lumbar spondylosis and degenerative disc disease with radiculopathy.  This matter also came before the Board on appeal from a January 2011 rating decision which, in pertinent part, denied service connection for diabetes mellitus, erectile dysfunction, and depression.

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of entitlement to a TDIU and service connection for diabetes mellitus, erectile dysfunction, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

For the entire increased rating period on appeal, the criteria for a disability rating in excess of 60 percent for lumbar spondylosis and degenerative disc disease with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

As to the spinal disability rating issue, in September 2009 VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim for an increased disability rating, what actions he needed to undertake, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the January 2010 rating decision from which the instant appeal arises.  Further, the issue was readjudicated in an April 2010 Statement of the Case (SOC), and a subsequently issued August 2011 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA spinal examination in November 2009.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2009 examination report reflects that the claims file was not reviewed; however, the review of the claims file is not required in this case for purposes of determining whether an increased disability rating is warranted for the spinal disability, as the report reflects that necessary testing was conducted, including range of motion testing, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  So, there is sufficient competent evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer, 10 Vet. App. at 403.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The Board has reviewed and considered the statements made by the Veteran, and the medical evidence received, both prior to and after the November 2009 VA spinal examination.  The records do not suggest an increase in disability has occurred as compared to the prior VA examination findings.  The objective evidence indicates no material change in the severity of the Veteran's service-connected spinal disability since he was last examined.  38 C.F.R. § 3.326(a).  As such, a remand is not necessary to allow the Board to render a decision on the spinal disability rating issue. 

As discussed below, the Veteran would only be entitled to a disability rating in excess of 60 percent if the entire spine is unfavorably ankylosed; however, the Veteran is not service connected for a cervical spine disability.  Pursuant to 38 C.F.R. § 4.14 (2014), the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  As such, no additional evidence could establish entitlement to an increased disability rating due to unfavorable ankylosis of the entire spine.

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an increased disability rating in excess of 60 percent for lumbar spondylosis and degenerative disc disease with radiculopathy.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Disability Rating for Spinal Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Pursuant to the rating criteria for the spine, the service-connected spinal disability has been rated 60 percent disabling under previous Diagnostic Code 5293.  See 
38 C.F.R. § 4.71a (prior to September 2003).  The Board notes that revised provisions for evaluating the spine were enacted on September 26, 2003 and these provisions are only applicable to claims received on or after that date.  Since the Veteran filed an increased rating for the service-connected spinal disability in September 2009, these revisions apply to the present case and the claim will be considered under the criteria effective as of the date of claim.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran's service-connected lumbar spondylosis and degenerative disc disease with radiculopathy is currently rated as 60 percent disabling.  As this is the maximum schedular rating for IVDS (Diagnostic Code 5243 IVDS Rating Formula), the Veteran would only be entitled to a rating in excess of 60 percent if the entire spine is unfavorably ankylosed (General Rating Formula).  

In statements made throughout the course of this appeal, the Veteran has advanced that his spinal disability has resulted in constant pain in his low back and left leg.  VA treatment records and the reports from the November 2009 VA spinal and general medicine examinations reflect that the Veteran reported the pain ranges from a minimum of five to high of ten out of ten on the pain scale.  The Veteran stated that the pain worsens with prolonged sitting, standing, walking, and bending forwards and backwards.  The left-leg pain has caused the Veteran to fall on several occasions.  The Veteran also advanced that symptoms of numbness and tingling are present in the left lower extremity.  Additionally, the Veteran has stated that he cannot walk more than 75 to 100 feet, and he has recently obtained a scooter to assist in his mobility.  

The record does not reflect that the Veteran has advanced that his spine is fixed in flexion or extension.  Further, VA and private treatment records received by VA do not convey that the Veteran has ankylosis, favorable or unfavorable, of the spine.

The Veteran received VA spinal and general medicine examinations in November 2009.  The examination reports reflect that the Veteran had symptoms of fatigue, decreased motion, stiffness, weakness, spasms, severe and constant pain in the back and left leg, and numbness and weakness in the left lower extremity.  An abnormal gait was noted, while posture and head position were normal.  Impaired vibration, light touch, pinprick, and position sense were noted in the left lower extremity.  Most relevant to the rating issue on appeal, the VA examiner found no ankylosis of either the cervical or thoracolumbar spine.  At the conclusion of the examinations, the Veteran was diagnosed with postlaminectomy syndrome, degenerative disc disease of the lumbar spine, and radiculopathy.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 60 percent for the service-connected lumbar spondylosis and degenerative disc disease with radiculopathy.  The evidence shows that, for the entire rating period on appeal, the Veteran's service-connected spinal disability has not manifested as unfavorable ankylosis of the entire spine (General Rating Formula).  As discussed above, a schedular rating in excess of 60 percent would only be warranted upon a finding of unfavorable ankylosis of the entire spine (General Rating Formula).  For these reasons, no higher disability rating can be assigned for the Veteran's service-connected spinal disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202.  As the preponderance of the evidence is against the claim for an increased disability rating in excess of 60 percent for the service-connected lumbar spondylosis and degenerative disc disease with radiculopathy, the claim for an increased disability rating in excess of 60 percent for the service-connected spinal disability must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for any objective neurologic, or other, disabilities related to the service-connected spinal disability.  Having reviewed all the relevant lay and medical evidence, the Board finds that the only diagnosed disability related to the service-connected spinal disability is that of radiculopathy and/or neuropathy of the left lower extremity.  

The evidence conveys that the left lower extremity symptomatology has primarily manifested as pain and numbness.  As discussed above, the Veteran's service-connected spinal disability is currently rated under the pre-September 2003 rating criteria.  Specifically, he is rated under prior Diagnostic Code 5293.  See 
38 C.F.R. § 4.71a (prior to September 2003).  Former Diagnostic Code 5293 provided a 10 percent rating for mild IVDS, a 20 percent rating for moderate symptoms with recurring attacks, and a 40 percent rating for severe symptoms, with recurring attacks and with intermittent relief.  A 60 percent rating was warranted when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  Id.  

The Veteran's radiating pain and numbness in the left lower extremity are specifically considered by the prior 60 percent disability rating criteria.  Were the Board to award a separate compensable disability rating for left lower extremity radiculopathy and/or neuropathy for symptoms of pain and numbness, the Veteran would be compensated twice for same symptomatology, which would constitute improper pyramiding under 38 C.F.R. § 4.14.  Further, rating both the spinal and neurological disabilities under the new spinal rating criteria would be less favorable to the Veteran.  Under the current criteria, the Veteran's spinal disability would be rated, at most, 40 percent disabling due to the fact the thoracolumbar spine is not unfavorably ankylosed (General Rating Formula).  The left lower extremity radiculopathy and/or neuropathy would be rated, at most, 20 percent disabling due to the disability symptoms being sensory in nature.  See 38 C.F.R. § 4.124a (when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree).  Referring to the Combined Ratings Table, this would entitle the Veteran to a combined rating of only 50 percent for the spinal and neurological disabilities.  See 38 C.F.R. § 4.25.  For these reasons, a separate compensable disability rating is not warranted for any disability related to the service-connected spinal disability. 

Extraschedular Rating Legal Criteria

The Board had also considered whether an extraschedular rating is warranted for the service-connected spinal disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the Veteran's spinal disability picture has manifested primarily as painful limitation of motion with flare-ups, abnormal gait, difficulty standing, sitting, and moving for extended periods of time, severe pain and numbness in the left lower extremity, and the use of assistive devices to move.  As discussed above, painful limitation of motion with painful flare-ups and abnormal gait are specifically considered under the schedular rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The scheduler rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.  

Further, the functional limitations imposed by the Veteran's spinal disability, including difficulty standing, sitting, or moving for extended periods of time and interference with occupational and daily activities, are primarily the result of the back pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the spinal disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU was previously raised and is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased disability rating for lumbar spondylosis and degenerative disc disease with radiculopathy in excess of 60 percent is denied.


REMAND

Service Connection for Diabetes Mellitus

The Veteran has advanced that the currently diagnosed diabetes mellitus type II was caused by exposure to herbicides during service.  VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of the Republic of Vietnam in order to benefit from presumptive service connection due to herbicide exposure.  The presumption does not include mere service on a deep-water naval vessel in offshore waters.  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23, 166 (May 8, 2001); VAOPGCPREC 27-97.  

The record reflects that the Veteran served on the USS Hancock, which was present in the official waters of the Republic of Vietnam on November 23, 1969.  The report from the service separation examination after the first period of service indicates that the examination took place on the USS Hancock on November 22, 1969.  In a March 2011 statement, the Veteran advanced that in November 1969 the USS Hancock was patrolling Yankee Station, and that after receiving his separation orders the Veteran was flown from the ship to Da Nang where he secured a flight back to the United States.  

Unfortunately, the record contains neither the Veteran's service personnel file (201 file), nor the deck logs from the USS Hancock in November 1969.  As such, a remand is necessary to allow VA to obtain these records and verify that the Veteran was present in Da Nang at some point during service.  Further, while on remand the AOJ should also obtain the Veteran's VA treatment records for the period on and after November 2010.


Service Connection for Erectile Dysfunction

The Veteran has advanced that his currently diagnosed erectile dysfunction is caused by his diabetes mellitus.  As such, the issue of entitlement to service connection for erectile dysfunction is inextricably intertwined with the issue of service connection for diabetes mellitus type II, including as due to herbicide exposure, and adjudication of entitlement to service connection for erectile dysfunction must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Service Connection for Depression

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. at 81-82.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not received a VA mental health examination for compensation purposes.  VA treatment records indicate that the Veteran has been diagnosed with depression.  In a February 2011 statement, the Veteran advanced that this depression stems from the pain caused by his service-connected spinal disability, and the fact he can no longer work because of the disability.  Further, the Board notes that an August 1968 service treatment record indicates that the Veteran was seen for depressive symptoms in service.  As such, the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the currently diagnosed depression.  

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2014).

In this case, the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met.  The Veteran has a combined schedular disability rating of 60 percent, to including the following service-connected disabilities: lumbar spondylosis and degenerative disc disease with radiculopathy, rated as 60 percent disabling, a stomach disability, rated as 10 percent disabling, and right wrist ganglionectomy and prostatitis with hydronephrosis, each rated as noncompensable.  As the Veteran has multiple service-connected disabilities which are not considered a single disability under 
38 C.F.R. § 4.16(a), the eligibility requirements of 38 C.F.R. § 4.16(a) have not been met.

The Board finds that the criteria for referral for extraschedular consideration under § 4.16(b) are met.  In November 2009, the Veteran received a VA general medicine examination to evaluate the overall disability picture.  The VA examiner noted that the Veteran's spinal disability resulted in pain, decreased mobility, problems lifting and carrying objects, and decreased strength in the left lower extremity.  The VA examiner opined that these limitations would prevent the Veteran from jobs requiring heavy manual labor, which included carrying anything in excess of 10 pounds.  Further, the VA examiner opined that the Veteran would only be able to engage in sedentary employment on a part-time basis (less than 20 hours per week).  As discussed above, the Veteran has advanced that he is unable to sit for prolonged periods of time without the pain in his back flaring.

Social Security Administration (SSA) records reflect that the Veteran worked on commission as an insurance salesman from May 1980 until July 2005, and that he subsequently worked as a painting contractor from July 2005 until July 2009.  The Veteran advanced that the insurance salesman position required technical knowledge or skills, and involved sitting for five to eight hours per day.  As a painting contractor, the Veteran reported that he would work six to fifteen hours per day doing manual labor.  The Veteran's service records reflect that while in service his jobs included laundering cloths and security guard work.  The evidence also reflects that while the Veteran graduated high school, he did not attend college or receive specialized job training.

In his September 2009 claim, the Veteran advanced that he was no longer being hired by other paint contractors due to his inability to work more than three or four hours in an eight hour day.  This reduction in production was due to the Veteran's need to regularly stop and rest when his back and leg pain flared.  In a September 2009 lay statements, a coworker noted that the Veteran's painting production had dropped by half because of his painful back and left leg, which the Veteran often needed to rest.  The coworker noted that the Veteran stopped climbing ladders after one incident in which his left leg gave out and he nearly fell to the ground.

The Board finds that the evidence suggests that the Veteran's service-connected spinal disability renders him unemployable.  As noted in the November 2009 VA general medicine examination report, the Veteran's service-connected spinal disability renders him unable to work any jobs requiring meaningful physical labor due to his inability to carry heavy objects or stand or walk for long periods of time.  Further, the Veteran is unable to work more than 20 hours per week in a sedentary capacity.  Even assuming that substantially gainful part time sedentary jobs are available, the record does not reflect that the Veteran has the knowledge and/or skills to work at such a position.  Further, the Veteran's spinal disability symptoms would hinder, if not prevent, the Veteran from receiving the necessary training to work at such a position.

Given the Veteran's physical limitations due to the service-connected spinal disability, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to raise a question as to whether he is precluded from obtaining or maintaining gainful employment, and referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted.  38 C.F.R. § 4.16(b).  

Accordingly, the issues of entitlement to a TDIU and service connection for diabetes mellitus, erectile dysfunction, and depression are REMANDED for the following action:

1.  The AOJ should contact the appropriate federal custodian and request a full copy of the Veteran's service personnel records, to include the 201 file.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  The AOJ should contact the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or other appropriate repository and request the November 1969 deck logs for the USS Hancock, including all movements and operations conducted during that time period.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Associate with the record any identified VA treatment records pertaining to the treatment of the Veteran's diabetes mellitus, erectile dysfunction, and/or depression, not already of record, for the period on and after November 2010.

4.  Refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the relevant period on appeal.

5.  Then, schedule the Veteran for a VA mental health examination that addresses the relationship, if any, between the diagnosed depression (or any other identified mental disability) and the Veteran's service and/or service-connected disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  A detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should advance the following opinions:

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed depression, or any other identified mental disability, originated during active service?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that one or more of the Veteran's service-connected disabilities, including his service-connected spinal disability, caused the currently diagnosed depression and/or any other identified mental disability?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that one or more of the Veteran's service-connected disabilities, including his service connected spinal disability, aggravated (that is, permanently worsened in severity) the currently diagnosed depression and/or any other identified mental disability?

If it is the examiner's opinion that there is aggravation of a currently diagnosed mental disability, to the extent possible identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

6.  Then readjudicate the issues of entitlement to a TDIU and service connection for diabetes mellitus, erectile dysfunction, and depression.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


